Exhibit 10.3

SECURITY AGREEMENT

THIS SECURITY AGREEMENT dated as of August 22, 2011 (this “Security Agreement”)
is being entered into among MASTEC, INC. a Florida corporation (the “Company”
and a “Grantor”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF THE COMPANY AND EACH
OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A SECURITY JOINDER
AGREEMENT (each a “Grantor” and together with the Company, collectively, the
“Grantors”), and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for each of the Secured Parties (as
defined in the Credit Agreement referenced below).

WHEREAS, MasTec, Inc., a Florida corporation (the “Company”), certain of its
Affiliates party thereto as borrowers, the lenders party thereto and Fleet
Capital Corporation (“Fleet”), as administrative agent, entered into that
certain Revolving Credit and Security Agreement dated as of January 22, 2002
(the “Original Agreement”), pursuant to which such lenders made a revolving
credit facility with a letter of credit subfacility available to the Company and
such Affiliates;

WHEREAS, (i) Fleet assigned all of its interests in the loans under the Original
Agreement to Bank of America, (ii) Fleet resigned as administrative agent under
the Original Agreement and (iii) Bank of America was appointed as successor
administrative agent by the lenders party to the Original Agreement;

WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and the Administrative Agent entered into that certain
Amended and Restated Loan and Security Agreement dated as of May 10, 2005 (the
“First Amended and Restated Agreement”), pursuant to which such lenders agreed
to amend and restate the Original Agreement and continue the availability of the
revolving credit facility and the letter of credit subfacility to the Company
and such Affiliates;

WHEREAS, the Company, certain of its Affiliates party thereto as borrowers (such
Affiliates together with the Company, collectively, the “Existing Borrowers”),
the lenders party thereto and the Administrative Agent entered into that certain
Second Amended and Restated Loan and Security Agreement dated as of July 29,
2008 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Agreement”), pursuant to which such lenders agreed to amend and
restate the First Amended and Restated Agreement and continue the availability
of the revolving credit facility and the letter of credit subfacility to the
Company and such Affiliates;

WHEREAS, the Existing Borrowers, Three Phase Acquisition Corp., a New Hampshire
corporation, Precision Acquisition, LLC, a Wisconsin limited liability company,
and MasTec Wireless Services, LLC, a Florida limited liability company, have
granted liens and security interests to the Administrative Agent securing the
obligations under the Existing Agreement pursuant to certain provisions set
forth in Section 7 of the Existing Agreement (such provisions, collectively, the
“Existing Security Provisions”);

 

1



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, collectively, the “Borrowers” and, individually, a
“Borrower”), the Administrative Agent, Bank of America, N.A., as Swing Line
Lender and L/C Issuer, and the lenders now or hereafter party thereto (the
“Lenders”), the Existing Agreement will be further amended and restated;

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Administrative Agent and the Lenders is the obligation of the Grantors to enter
into this Security Agreement, and the Secured Parties are unwilling to extend
and maintain the credit facilities provided under the Loan Documents unless the
Grantors enter into this Security Agreement; and

WHEREAS, certain additional extensions of credit may be made from time to time
for the benefit of the Grantors pursuant to certain Secured Cash Management
Agreements and Secured Hedge Agreements;

NOW THEREFORE, in order to induce (a) the Administrative Agent and the Lenders
to amend and restate the Existing Agreement and (b) the Secured Parties to from
time to time make and maintain extensions of credit under the Credit Agreement
and under the Secured Cash Management Agreements and Secured Hedge Agreements,
the parties hereto agree that the Existing Security Provisions are hereby
amended and restated in this Security Agreement, with the effect that the
Existing Security Provisions as so amended and restated are hereby continued
into this Security Agreement, and this Security Agreement shall constitute
neither a release nor novation of any liens and security interests arising under
any of the Existing Security Provisions nor a refinancing of any indebtedness or
obligations arising thereunder or under the Existing Agreement or related
documents, but rather the liens and security interests in effect under the
Existing Security Provisions shall continue in effect on the terms hereof, as
follows:

1. Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Security Agreement that are not otherwise expressly defined herein
or in the Credit Agreement, and for which meanings are provided in the Uniform
Commercial Code of the State of New York (the “UCC”), shall have such meanings
unless the context requires otherwise. In addition, for purposes of this
Security Agreement, the following terms have the following definitions:

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank have been made), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the L/C Issuer shall have been made).

 

2



--------------------------------------------------------------------------------

“Qualifying Control Agreement” means (a) with respect to Investment Property
credited to any securities account, an agreement executed by the applicable
securities intermediary and the applicable Grantor, in form and substance
reasonably acceptable to the Administrative Agent; (b) with respect to Deposit
Accounts or tangible personal property Collateral in the possession, custody or
control of any warehouseman or other bailee, an acknowledgment and agreement
executed by the depositary institution or bailee, as the case may be, and (as to
Deposit Accounts) the applicable Grantor, in form and substance reasonably
acceptable to the Administrative Agent (provided that no Qualifying Control
Agreement shall be required in respect of any Specified Deposit Account);
(c) with respect to Letter-of-Credit Rights, an acknowledgment and agreement of
the issuer or other applicable person nominated to accept drafts and or effect
payment thereunder (the “Issuer”) of the related letter of credit in form and
substance reasonably acceptable to the Administrative Agent; and (d) with
respect to any Investment Property in the form of uncertificated securities, an
agreement of the issuer of such Investment Property in form and substance
reasonably acceptable to the Administrative Agent sufficient to confer control
(within the meaning of Section 9-106 of the UCC) over such property and
containing such other terms and provisions as the Administrative Agent may
reasonably request.

“Secured Obligations” means (a) as to each Borrower, all of the Obligations,
including, the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) (i) under the Credit Agreement and
each of the other Loan Documents (including this Security Agreement) to which it
is now or hereafter becomes a party, and (ii) any Secured Cash Management
Agreements and Secured Hedge Agreements to which any Loan Party is now or
hereafter becomes a party, and (b) as to each Subsidiary Guarantor, the payment
and performance of its obligations and liabilities (whether now existing or
hereafter arising) (i) under the Subsidiary Guaranty and each of the other Loan
Documents (including this Security Agreement) to which it is now or hereafter
becomes a party, and (ii) any Secured Cash Management Agreements and Secured
Hedge Agreements to which it is now or hereafter becomes a party.

“Specified Deposit Account” means (a) Deposit Accounts that are zero balance
disbursement accounts, (b) Deposit Accounts used solely to fund payroll, payroll
taxes and similar employment taxes or employee benefits in the ordinary course
of business, (c) any Deposit Account, the balance of which is transferred at the
end of each Business Day to a Deposit Account that is subject to the
Administrative Agent’s control (as defined in Section 9-104 of the UCC) and
(d) other Deposit Accounts with an amount on deposit of less than $1,000,000 at
any time with respect to any particular Deposit Account and less than $2,500,000
at any time in the aggregate for all such Deposit Accounts.

2. Grant of Security Interest. Each Grantor grants as collateral security for
the payment, performance and satisfaction of the Secured Obligations, to the
Administrative Agent for the benefit of the Secured Parties a continuing first
priority security interest (subject only to Permitted Liens) in and to, and
collaterally assigns to the Administrative Agent for the benefit of the Secured
Parties, all of the assets of such Grantor or in which such Grantor has or may
have or acquire an interest or the power to transfer rights therein, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located, including the following:

 

3



--------------------------------------------------------------------------------

(a) All accounts, including accounts receivable, contracts, bills, acceptances,
choses in action, and other forms of monetary obligations at any time owing to
such Grantor arising out of property sold, leased, licensed, assigned or
otherwise disposed of or for services rendered or to be rendered by such
Grantor, and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering possession by proceedings including replevin and
reclamation (collectively referred to hereinafter as “Accounts”);

(b) All inventory, including all goods manufactured or acquired for sale or
lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account (collectively referred to hereinafter as “Inventory”);

(c) All goods, including all machinery, equipment, motor vehicles, parts,
supplies, apparatus, appliances, tools, patterns, molds, dies, blueprints,
fittings, furniture, furnishings, fixtures and articles of tangible personal
property of every description, and all computer programs embedded in any of the
foregoing and all supporting information relating to such computer programs
(collectively referred to hereinafter as “Equipment”);

(d) All general intangibles, including all rights now or hereafter accruing to
such Grantor under contracts, leases, agreements or other instruments, including
all contracts or contract rights to perform or receive services, to purchase or
sell goods, or to hold or use land or facilities, and to enforce all rights
thereunder, all causes of action, corporate or business records, inventions,
patents and patent rights, rights in mask works, designs, trade names and
trademarks and all goodwill associated therewith, trade secrets, trade
processes, copyrights, licenses, permits, franchises, customer lists, computer
programs and software, all internet domain names and registration rights
thereto, all internet websites and the content thereof, all payment intangibles,
all claims under guaranties, tax refund claims, all rights and claims against
carriers and shippers, leases, all claims under insurance policies, all
interests in general and limited partnerships, limited liability companies, and
other Persons not constituting Investment Property (as defined below), all
rights to indemnification and all other intangible personal property and
intellectual property of every kind and nature (collectively referred to
hereinafter as “General Intangibles”) (provided that for the avoidance of doubt
the Voting Equity Interests (as defined in the Pledge Agreement) of CFCs which
are excluded from the definition of Pledged Collateral (as defined in the Pledge
Agreement) pursuant to Section 2(a)(i) of the Pledge Agreement shall not be
“General Intangibles”);

 

4



--------------------------------------------------------------------------------

(e) All deposit accounts, including demand, time, savings, passbook, or other
similar accounts maintained with any bank by or for the benefit of such Grantor
(collectively referred to hereinafter as “Deposit Accounts”);

(f) All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);

(g) All investment property, including all securities, security entitlements,
securities accounts, commodity contracts and commodity accounts of or maintained
for the benefit of such Grantor, but excluding Pledged Interests subject to the
Pledge Agreement (collectively referred to hereinafter as “Investment Property”)
(provided that for the avoidance of doubt the Voting Equity Interests (as
defined in the Pledge Agreement) of CFCs which are excluded from the definition
of Pledged Collateral (as defined in the Pledge Agreement) pursuant to
Section 2(a)(i) of the Pledge Agreement shall not be “Investment Property”);

(h) All instruments, including all promissory notes (collectively referred to
hereinafter as “Instruments”);

(i) All documents, including warehouse receipts, bills of lading and other
documents of title (collectively referred to hereinafter as “Documents”);

(j) All rights to payment or performance under letters of credit including
rights to proceeds of letters of credit (“Letter-of-Credit Rights”), and all
guaranties, endorsements, Liens, other Guarantee obligations or supporting
obligations of any Person securing or supporting the payment, performance, value
or liquidation of any of the foregoing (collectively, with Letter-of-Credit
Rights, referred to hereinafter as “Supporting Obligations”);

(k) The commercial tort claims identified on Schedule 9(i) hereto, as such
Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);

(l) All books and records relating to any of the forgoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and

(m) All proceeds, products and replacements of, accessions to, and substitutions
for, any of the foregoing, including without limitation proceeds of insurance
policies insuring any of the foregoing.

All of the property and interests in property described in subsections
(a) through (m) are herein collectively referred to as the “Collateral.”
Notwithstanding the foregoing, the grant of a security interest and collateral
assignment under this Section 2 shall not extend to, and the term “Collateral”
shall not include, any Excluded Asset.

 

5



--------------------------------------------------------------------------------

3. Perfection. As of the date of execution of this Security Agreement or
Security Joinder Agreement by each Grantor, as applicable (with respect to each
Grantor, its “Applicable Date”), such Grantor shall have:

(a) furnished the Administrative Agent with duly authorized financing statements
in form, number and substance suitable for filing, sufficient under applicable
law, and reasonably satisfactory to the Administrative Agent in order that upon
the filing of the same the Administrative Agent, for the benefit of the Secured
Parties, shall have a duly perfected security interest in all Collateral in
which a security interest can be perfected by the filing of financing
statements;

(b) to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may reasonably request,
furnished the Administrative Agent with properly executed Qualifying Control
Agreements, issuer acknowledgments of the Administrative Agent’s interest in
Letter-of-Credit Rights, and evidence of the placement of a restrictive legend
on tangible chattel paper (and the tangible components of electronic Chattel
Paper), and taken appropriate action acceptable to the Administrative Agent
sufficient to establish the Administrative Agent’s control of electronic Chattel
Paper (and the electronic components of hybrid Chattel Paper), as appropriate,
with respect to Collateral in which either (i) a security interest can be
perfected only by control or such restrictive legending, or (ii) a security
interest perfected by control or accompanied by such restrictive legending shall
have priority as against a lien creditor, a purchaser of such Collateral from
the applicable Grantor, or a security interest perfected by Persons not having
control or not accompanied by such restrictive legending, in each case in form
and substance reasonably acceptable to the Administrative Agent and sufficient
under applicable law so that the Administrative Agent, for the benefit of the
Secured Parties, shall have a security interest in all such Collateral perfected
by control; and

(c) to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may request, delivered to
the Administrative Agent possession of all Collateral with respect to which
either a security interest can be perfected only by possession or a security
interest perfected by possession shall have priority as against Persons not
having possession, and including in the case of Instruments, Documents, and
Investment Property in the form of certificated securities, duly executed
endorsements or stock powers in blank, as the case may be, affixed thereto in
form and substance reasonably acceptable to the Administrative Agent and
sufficient under applicable law so that the Administrative Agent, for the
benefit of the Secured Parties, shall have a security interest in all such
Collateral perfected by possession;

with the effect that the Liens conferred in favor of the Administrative Agent
shall be and remain duly perfected and of first priority subject only, to the
extent applicable, to Liens allowed to exist under Section 7.01 of the Credit
Agreement (“Permitted Liens”). All financing statements (including all
amendments thereto and continuations thereof), control agreements, certificates,
acknowledgments, stock powers and other documents, electronic identification,
restrictive

 

6



--------------------------------------------------------------------------------

legends, and instruments furnished in connection with the creation, enforcement,
protection, perfection or priority of the Administrative Agent’s security
interest in Collateral, including such items as are described above in this
Section 3, are sometimes referred to herein as “Perfection Documents”. The
delivery of possession of items of or evidencing Collateral, causing other
Persons to execute and deliver Perfection Documents as appropriate, the filing
or recordation of Perfection Documents, the establishment of control over items
of Collateral, and the taking of such other actions as may be necessary or
advisable in the determination of the Administrative Agent to create, enforce,
protect, perfect, or establish or maintain the priority of, the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Collateral is sometimes referred to herein as “Perfection Action”.

Notwithstanding anything to the contrary herein, no Perfection Action will be
required with respect to any Collateral for which the cost of perfecting
security interest in such Collateral exceeds the practical benefit to the
Secured Parties as reasonably determined in good faith by the Administrative
Agent.

 

4. Maintenance of Security Interest; Further Assurances.

(a) Each Grantor will from time to time at its own expense, deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Administrative Agent may reasonably request in
connection with the administration or enforcement of this Security Agreement or
related to the Collateral or any part thereof in order to carry out the terms of
this Security Agreement, to perfect, protect, maintain the priority of or
enforce the Administrative Agent’s security interest in the Collateral, subject
only to Permitted Liens, or otherwise to better assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder. Without limiting the foregoing, each Grantor hereby
irrevocably authorizes the Administrative Agent to file (with, or to the extent
permitted by applicable law, without the signature of the Grantor appearing
thereon) financing statements (including amendments thereto and initial
financing statements in lieu of continuation statements) or other Perfection
Documents (including copies thereof) showing such Grantor as “debtor” at such
time or times and in all filing offices as the Administrative Agent may from
time to time determine to be necessary or advisable to perfect or protect the
rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated, any of which
Perfection Documents, at the Administrative Agent’s election, may describe the
Collateral as or including all assets of the Grantor. Each Grantor hereby
irrevocably ratifies and acknowledges the Administrative Agent’s authority to
have effected filings of Perfection Documents made by the Administrative Agent
prior to its Applicable Date.

(b) With respect to any and all Collateral, each Grantor agrees to do and cause
to be done all things necessary to perfect, maintain the priority of and keep in
full force the security interest granted in favor of the Administrative Agent
for the benefit of the Secured Parties, including, but not limited to, the
prompt payment upon demand therefor by the Administrative Agent of all
reasonable and documented fees and expenses

 

7



--------------------------------------------------------------------------------

(including documentary stamp, excise or intangibles taxes but limited, in the
case of attorney’s fees, to the reasonable and documented fees and expenses of
one primary counsel to the Administrative Agent and one local counsel and
applicable regulatory counsel in each jurisdiction) incurred in connection with
the preparation, delivery, or filing of any Perfection Document or the taking of
any Perfection Action to perfect, protect or enforce a security interest in
Collateral in favor of the Administrative Agent for the benefit of the Secured
Parties, subject only to Permitted Liens. All amounts not so paid when due shall
constitute additional Secured Obligations and (in addition to other rights and
remedies resulting from such nonpayment) shall, upon the request of the Required
Lenders, bear interest from the date of demand until paid in full at the Default
Rate.

(c) Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its financial statements of, the security interest granted hereunder to the
Administrative Agent for the benefit of the Secured Parties.

5. Receipt of Payment. In the event an Event of Default shall occur and be
continuing and a Grantor (or any of its Affiliates, subsidiaries, stockholders,
directors, officers, employees or agents) shall receive any proceeds of
Collateral, including without limitation monies, checks, notes, drafts or any
other items of payment, each Grantor shall hold all such items of payment in
trust for the Administrative Agent for the benefit of the Secured Parties, and
as the property of the Administrative Agent for the benefit of the Secured
Parties, separate from the funds and other property of such Grantor, and no
later than the fifth Business Day following the receipt thereof, at the election
of the Administrative Agent, such Grantor shall cause such Collateral to be
forwarded to the Administrative Agent for its custody, possession and
disposition on behalf of the Secured Parties in accordance with the terms hereof
and of the other Loan Documents.

6. Preservation and Protection of Collateral.

(a) The Administrative Agent shall be under no duty or liability with respect to
the collection, protection or preservation of the Collateral, or otherwise. Each
Grantor shall be responsible for the safekeeping of its Collateral, and in no
event shall the Administrative Agent have any responsibility for (i) any loss or
damage thereto or destruction thereof occurring or arising in any manner or
fashion from any cause, (ii) any diminution in the value thereof, or (iii) any
act or default of any carrier, warehouseman, bailee or forwarding agency thereof
or other Person in any way dealing with or handling such Collateral.

(b) Each Grantor shall keep and maintain its tangible personal property
Collateral to the extent required under Section 6.06 of the Credit Agreement.

(c) Each Grantor agrees (i) to pay when due all taxes, charges and assessments
against the Collateral in which it has any interest, unless being contested in
good faith by appropriate proceedings diligently conducted and against which
adequate

 

8



--------------------------------------------------------------------------------

reserves have been established in accordance with GAAP applied on a basis
consistent with the application of GAAP in the Audited Financial Statements, and
(ii) to cause to be terminated and released all Liens (other than Permitted
Liens) on the Collateral. Upon the failure of any Grantor to so pay or contest
such taxes, charges, or assessments, or cause such Liens to be terminated, the
Administrative Agent at its option may pay or contest any of them or amounts
relating thereto (the Administrative Agent having the sole right to determine
the legality or validity and the amount necessary to discharge such taxes,
charges, Liens or assessments) but shall not have any obligation to make any
such payment or contest. All sums so disbursed by the Administrative Agent,
including all fees and expenses of counsel (to the extent such fees and expenses
are required to be reimbursed or paid by the Borrowers under the Credit
Agreement) (collectively, “Attorneys’ Costs”), court costs, expenses and other
charges related thereto, shall be payable on demand by the applicable Grantor to
the Administrative Agent and shall be additional Secured Obligations secured by
the Collateral, and any amounts not so paid on demand (in addition to other
rights and remedies resulting from such nonpayment) shall bear interest from the
date of demand until paid in full at the Default Rate.

7. Status of Grantors and Collateral Generally. Each Grantor represents and
warrants to, and covenants with, the Administrative Agent for the benefit of the
Secured Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:

(a) It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) to the extent of their claims permitted under the Credit
Agreement at any time claiming the same or any interest therein adverse to the
Secured Parties. Upon the failure of any Grantor to so defend, the
Administrative Agent may do so at its option but shall not have any obligation
to do so. All sums so disbursed by the Administrative Agent, including
reasonable Attorneys’ Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Grantor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall, upon the request of the
Required Lenders, bear interest from the date of demand until paid in full at
the Default Rate.

(b) It shall not (i) sell, assign, transfer, lease, license or otherwise dispose
of any of, or grant any option with respect to, the Collateral, except as
permitted under the Credit Agreement or (ii) create or suffer to exist any Lien
upon or with respect to any of the Collateral except for the security interests
created by this Security Agreement and Permitted Liens.

 

9



--------------------------------------------------------------------------------

(c) It has full power, legal right and lawful authority to enter into this
Security Agreement (and any Security Joinder Agreement applicable to it) and to
perform its terms, including the grant of the security interests in the
Collateral herein provided for.

(d) No authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or any other Person which has not been
given or obtained, as the case may be, is required either (i) for the grant by
such Grantor of the security interests granted hereby or for the execution,
delivery or performance of this Security Agreement (or any Security Joinder
Agreement) by such Grantor, or (ii) for the perfection of or the exercise by the
Administrative Agent, on behalf of the Secured Parties, of its rights and
remedies hereunder, except for action required by the Uniform Commercial Code to
perfect and exercise remedies with respect to the security interest conferred
hereunder.

(e) No effective financing statement or other Perfection Document similar in
effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on behalf of any other Person and which remains effective as against all
or any part of the Collateral) has been filed in any recording office, delivered
to another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Permitted Liens and such as may have been filed for the benefit of, delivered
to, or taken in favor of, the Administrative Agent for the benefit of the
Secured Parties in connection with the security interests conferred hereunder.

(f) Schedule 7(f) attached hereto contains true and complete information as to
each of the following: (i) the exact legal name of each Grantor as it appears in
its Organization Documents as of its Applicable Date and at any time during the
five (5) year period ending as of its Applicable Date (the “Covered Period”),
(ii) the jurisdiction of formation and form of organization of each Grantor, and
the identification number of such Grantor in its jurisdiction of formation (if
any) as of its Applicable Date and at any time during the Covered Period,
(iii) each address of the chief executive office of each Grantor as of its
Applicable Date and at any time during the Covered Period, (iv) all trade names
or trade styles used by such Grantor as of its Applicable Date and at any time
during the Covered Period, (v) the address of each owned or leased location of
such Grantor at which any tangible personal property Collateral (including
Account Records and Account Documents) is located at its Applicable Date or has
been located at any time during the Covered Period, and (vi) with respect to
each location described in clause (v) that is leased by such Grantor, the name
of the landlord thereof. No Grantor shall change its name, change its
jurisdiction of formation (whether by reincorporation, merger or otherwise),
change the location of its chief executive office, or utilize any additional
location where Account Records and Account Documents may be located, except in
each case upon giving not less than thirty (30) days’ prior written notice to
the Administrative Agent and taking or causing to be taken at such Grantor’s
expense all such Perfection Action, including the delivery of such Perfection
Documents, as may be reasonably requested by the Administrative Agent to perfect
or protect, or maintain the perfection and priority of, the Lien of the
Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder.

 

10



--------------------------------------------------------------------------------

(g) No Grantor shall cause, suffer or permit any of the tangible personal
property Collateral to be evidenced by any document of title (except for
shipping documents as necessary or customary to effect the receipt of raw
materials or components or the delivery of inventory to customers, in each case
in the ordinary course of business) (other than Inventory or Equipment in
transit, Inventory or Equipment located at customer locations in connection with
completion of customer contracts in the ordinary course of business, Inventory
having a value of less than $250,000 in the aggregate for any single location,
or Equipment having a value of less than $250,000 in the aggregate for any
single location).

(h) No Account Records and Account Documents is or shall be located at any
location that is leased by such Grantor from any other Person, unless (x) such
location and lessor is set forth on Schedule 7(f) attached hereto or such
Grantor provides not less than thirty (30) days’ prior written notice thereof to
the Administrative Agent, (y) to the extent requested by the Administrative
Agent, such lessor acknowledges the Lien in favor of the Administrative Agent
for the benefit of the Secured Parties conferred hereunder and waives its
statutory and consensual liens and rights with respect to such Collateral in
form and substance acceptable to the Administrative Agent and delivered in
writing to the Administrative Agent prior to any Collateral being located at any
such location, and (z) the Grantor shall have caused at its expense to be
prepared and executed such additional Perfection Documents and to be taken such
other Perfection Action as the Administrative Agent may deem necessary or
advisable to carry out the transactions contemplated by this Security Agreement.

8. Inspection. The Administrative Agent (by any of its officers, employees and
agents), on behalf of the Secured Parties, shall have the right upon prior
notice to an executive officer of any Grantor, and at any reasonable times
during such Grantor’s usual business hours, to inspect the Collateral, all
records related thereto (and to make extracts or copies from such records), and
the premises upon which any of the Collateral is located, to discuss such
Grantor’s affairs and finances with any Person (other than Persons obligated on
any Accounts (“Account Debtors”) except as expressly otherwise permitted in the
Loan Documents) and to verify with any Person other than (except as expressly
otherwise permitted in the Loan Documents) Account Debtors the amount, quality,
quantity, value and condition of, or any other matter relating to, the
Collateral and, if an Event of Default has occurred and is continuing, to
discuss such Grantor’s affairs and finances with such Grantor’s Account Debtors
and to verify the amount, quality, value and condition of, or any other matter
relating to, the Collateral with such Account Debtors.

9. Specific Collateral.

(a) Accounts. With respect to its Accounts whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that all records of its Accounts (“Account Records”) and copies of proof of
delivery and other

 

11



--------------------------------------------------------------------------------

documents relating to its Accounts so scheduled, including without limitation
repayment histories and present status reports (collectively, “Account
Documents”) are and shall at all times be located only at such Grantor’s current
chief executive office as set forth on Schedule 7(f) attached hereto, such other
locations as are specifically identified on Schedule 7(f) attached hereto or as
to which the Grantor has complied with Section 7(h) hereof.

(b) Inventory. With respect to its Inventory now existing and wheresoever
located, each Grantor represents, warrants and covenants to the Administrative
Agent for the benefit of the Secured Parties that all Inventory, other than
Inventory in transit, Inventory located at customer locations in connection with
completion of customer contracts in the ordinary course of business and
Inventory having a value of less than $250,000 in the aggregate for any single
location, is as of its Applicable Date located only at such Grantor’s locations
as set forth on Schedule 7(f) attached hereto.

(c) Equipment. With respect to its Equipment now existing and wheresoever
located, each Grantor represents, warrants and covenants to the Administrative
Agent for the benefit of the Secured Parties that:

(i) The Grantors, as soon as reasonably practicable following a request therefor
by the Administrative Agent, shall deliver to the Administrative Agent any and
all evidence of ownership of any of the Equipment exceeding $25,000 in value
(including without limitation certificates of title and applications for title).

(ii) All Equipment, other than Equipment in transit, Equipment located at
customer locations in connection with completion of customer contracts in the
ordinary course of business and Equipment having a value of less than $250,000
in the aggregate for any single location, is as of its Applicable Date located
only at such Grantor’s locations as set forth on Schedule 7(f) attached hereto.

(d) Supporting Obligations. With respect to its Supporting Obligations whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that:

(i) Each Grantor shall upon the request of the Administrative Agent from time to
time following the occurrence and during the continuance of any Default or Event
of Default, deliver to the Administrative Agent the originals of all documents
evidencing or constituting Supporting Obligations, together with such other
documentation (executed as appropriate by the Grantor) and information as may be
necessary to enable the Administrative Agent to realize upon the Supporting
Obligations in accordance with their respective terms or transfer the Supporting
Obligations as may be permitted under the Loan Documents or by applicable law.

 

12



--------------------------------------------------------------------------------

(ii) With respect to each letter of credit giving rise to Letter-of-Credit
Rights that has an aggregate stated amount available to be drawn in excess of
$250,000, each Grantor shall, at the request of the Administrative Agent cause
the issuer thereof to execute and deliver to the Administrative Agent a
Qualifying Control Agreement.

(iii) With respect to each transferable letter of credit giving rise to
Letter-of-Credit Rights that has an aggregate stated amount available to be
drawn in excess of $250,000, each Grantor shall, at the Administrative Agent’s
request upon and during the continuance of any Default or Event of Default,
deliver to the Administrative Agent a duly executed, undated transfer form in
blank sufficient in form and substance under the terms of the related letter of
credit to effect, upon completion and delivery to the letter of credit issuer
together with any required fee, the transfer of such letter of credit to the
transferee identified in such form. Each Grantor hereby expressly authorizes the
Administrative Agent following the occurrence and during the continuance of any
Event of Default to complete and tender each such transfer form as transferor in
its own name or in the name, place and stead of the Grantor in order to effect
any such transfer, either to the Administrative Agent or to another transferee,
as the case may be, in connection with any sale or other disposition of
Collateral or for any other purpose permitted under the Loan Documents or by
applicable law.

(e) Investment Property. With respect to its Investment Property whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

(i) Schedule 9(e) attached hereto contains a true and complete description of
(x) the name and address of each securities intermediary with which such Grantor
maintains a securities account in which Investment Property is or may at any
time be credited or maintained, and (y) all other Investment Property of such
Grantor.

(ii) Except with the express prior written consent of the Administrative Agent
in each instance, all Investment Property shall be maintained at all times in
the form of (a) certificated securities, which certificates shall have been
delivered to the Administrative Agent together with duly executed undated stock
powers endorsed in blank pertaining thereto, or (b) security entitlements
credited to one or more securities accounts as to each of which the
Administrative Agent has received (1) copies of the account agreement between
the applicable securities intermediary and the Grantor and the most recent
statement of account pertaining to such securities account (each certified to be
true and correct by an officer of the Grantor) and (2) a Qualifying Control
Agreement from the applicable securities intermediary which remains in full
force and effect and as to which the Administrative Agent has not received any
notice of termination. Without limiting the generality of the foregoing, no
Grantor shall cause, suffer or permit

 

13



--------------------------------------------------------------------------------

any Investment Property to be credited to or maintained in any securities
account not listed on Schedule 9(e) attached hereto except in each case upon
giving not less than twenty (20) days’ prior written notice to the
Administrative Agent and taking or causing to be taken at such Grantor’s expense
all such Perfection Action, including the delivery of such Perfection Documents,
as may be reasonably requested by the Administrative Agent to perfect or
protect, or maintain the perfection and priority of, the Lien of the
Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder.

(iii) All dividends and other distributions with respect to any of the
Investment Property shall be subject to the security interest conferred
hereunder.

(iv) So long as no Event of Default shall have occurred and be continuing, the
registration of Investment Property in the name of a Grantor as record and
beneficial owner shall not be changed and such Grantor shall be entitled to
exercise all voting and other rights and powers pertaining to Investment
Property for all purposes not inconsistent with the terms hereof or of any
Qualifying Control Agreement relating thereto.

(v) Upon the occurrence and during the continuance of any Event of Default, at
the option of the Administrative Agent, all rights of the Grantors to exercise
the voting or consensual rights and powers which it is authorized to exercise
pursuant to clause (iv) immediately above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Secured Parties and/or exercise such
voting or consensual rights and powers as appertain to ownership of such
Collateral, and to that end each Grantor hereby appoints the Administrative
Agent as its proxy, with full power of substitution, to vote and exercise all
other rights as a shareholder with respect to such Investment Property upon the
occurrence and during the continuance of any Default or Event of Default, which
proxy is coupled with an interest and is irrevocable until the Facility
Termination Date, and each Grantor hereby agrees to provide such further proxies
as the Administrative Agent may request; provided, however, that the
Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

(f) Deposit Accounts. With respect to its Deposit Accounts whether now existing
or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

(i) Schedule 9(f) attached hereto contains the name and address of each
depositary institution with which such Grantor maintains a Deposit Account.

 

14



--------------------------------------------------------------------------------

(ii) Except with the express prior written consent of the Administrative Agent
in each instance, all Deposit Accounts shall be maintained at all times with
depositary institutions as to which the Administrative Agent shall have received
a Qualifying Control Agreement (other than Deposit Accounts maintained with Bank
of America or the Specified Deposit Accounts). Without limiting the generality
of the foregoing, no Grantor shall cause, suffer or permit (x) any deposit to be
evidenced by a certificate of deposit unless such certificate of deposit is a
negotiable instrument and promptly upon receipt thereof such certificate shall
have been delivered to the Administrative Agent, together with a duly executed
undated assignment in blank affixed thereto, or (y) any Deposit Account not
listed on Schedule 9(f) attached hereto (other than Deposit Accounts maintained
with Bank of America) to be opened or maintained except in each case upon giving
not less than twenty (20) days’ prior written notice to the Administrative Agent
and taking or causing to be taken at such Grantor’s expense all such Perfection
Action, including the delivery of such Perfection Documents, as may be
reasonably requested by the Administrative Agent to perfect or protect, or
maintain the perfection and priority of, the Lien of the Administrative Agent
for the benefit of the Secured Parties in Collateral contemplated hereunder.

(g) Chattel Paper. With respect to its Chattel Paper whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

(i) Each Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper evidencing an amount exceeding $250,000 (other
than electronic Chattel Paper and the electronic components of hybrid Chattel
Paper); provided, however, that (x) upon the request of the Administrative Agent
from time to time, such Grantor shall immediately deliver physical possession of
such Chattel Paper to the Administrative Agent or its designee, and (y) in the
event that there shall be created more than one original counterpart of any
physical document that alone or in conjunction with any other physical or
electronic document constitutes Chattel Paper, then such counterparts shall be
numbered consecutively starting with “1” and such Grantor shall retain the
counterpart numbered “1”.

(ii) All counterparts of all tangible Chattel Paper (and the tangible components
of hybrid Chattel Paper) shall immediately upon the creation or acquisition
thereof by any Grantor be conspicuously legended as follows: “A FIRST PRIORITY
SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN GRANTED TO BANK OF AMERICA,
N.A., FOR ITSELF AND AS ADMINISTRATIVE AGENT FOR CERTAIN SECURED PARTIES
PURSUANT TO A SECURITY AGREEMENT DATED AS OF AUGUST 22, 2011, AS AMENDED FROM
TIME TO TIME. NO SECURITY INTEREST OR OTHER INTEREST IN FAVOR OF ANY OTHER
PERSON MAY BE CREATED BY THE TRANSFER OF PHYSICAL POSSESSION OF THIS CHATTEL
PAPER OR OF ANY COUNTERPART HEREOF EXCEPT BY OR

 

15



--------------------------------------------------------------------------------

WITH THE CONSENT OF THE AFORESAID ADMINISTRATIVE AGENT AS PROVIDED IN SUCH
SECURITY AGREEMENT.” In the case of electronic Chattel Paper (including the
electronic components of hybrid Chattel Paper), no Grantor shall create or
acquire any such Chattel Paper unless, prior to such acquisition or creation, it
shall have taken such Perfection Action as the Administrative Agent may require
to perfect by control the security interest of the Administrative Agent for the
benefit of the Secured Parties in such Collateral.

(iii) Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any material provision of, or fail to exercise promptly and diligently
each material right or remedy conferred under or in connection with, any Chattel
Paper evidencing an amount exceeding $250,000, in any case in such a manner as
could reasonably be expected to materially adversely affect the value of
affected Chattel Paper as collateral.

(h) Instruments. With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that each Grantor shall (i) maintain at all times, and furnish
to the Administrative Agent at the Administrative Agent’s reasonable request, a
current list identifying in reasonable detail Instruments of which such Grantor
is the payee or holder and having a face amount payable in excess of $250,000,
but, other than during the continuance of an Event of Default, not more than
once per fiscal year, and (ii) upon the reasonable request of the Administrative
Agent, deliver to the Administrative Agent the originals of all such
Instruments, together with duly executed undated endorsements in blank affixed
thereto and such other documentation and information as may be reasonably
necessary to enable the Administrative Agent to realize upon the Instruments in
accordance with their respective terms or transfer the Instruments as may be
permitted under the Loan Documents or by applicable law.

(i) Commercial Tort Claims. With respect to its Commercial Tort Claims whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that:

(i) Schedule 9(i) attached hereto contains a true and complete list of all
Commercial Tort Claims in which any Grantor has an interest and which have been
identified by a Grantor as of its Applicable Date, and as to which the Grantor
believes in good faith there exists the possibility of recovery (including by
way of settlement) of monetary relief in excess of $250,000 (“Grantor Claims”).
Each Grantor shall furnish to the Administrative Agent upon its reasonable
request but, other than during the continuance of an Event of Default, not more
than once per fiscal year, a list of all Grantor Claims that are not then
described on Schedule 9(i) attached hereto and stating that each of such
additional Grantor Claims shall be deemed added to such Schedule 9(i) and shall
constitute a Commercial Tort

 

16



--------------------------------------------------------------------------------

Claim, a Grantor Claim, and additional Collateral hereunder, and (y) summarizing
the status or disposition of any Grantor Claims that have been settled, or have
been made the subject of any binding mediation, judicial or arbitral proceeding,
or any judicial or arbitral order on the merits, or that have been abandoned.
With respect to each such additional Grantor Claim, such Grantor Claim shall be
and become part of the Collateral hereunder from the date such claim is
identified to the Administrative Agent as provided above without further action,
and (ii) the Administrative Agent is hereby authorized at the expense of the
applicable Grantor to execute and file such additional financing statements or
amendments to previously filed financing statements, and take such other action
as it may deem reasonably necessary or advisable, to perfect the Lien on such
additional Grantor Claims conferred hereunder, and the Grantor shall, if
required by applicable law or otherwise at the reasonable request of the
Administrative Agent, execute and deliver such Perfection Documents and take
such other Perfection Action as the Administrative Agent may reasonably
determine to be necessary or advisable to perfect or protect the Lien of the
Administrative Agent for the benefit of the Secured Parties in such additional
Grantor Claims conferred hereunder.

10. Casualty and Liability Insurance Required.

(a) Each Grantor will maintain insurance with respect to the Collateral to the
extent required under Section 6.07 of the Credit Agreement.

(b) Each insurance policy obtained in satisfaction of the requirements of
Section 10(a):

(i) shall prohibit cancellation or substantial modification, termination or
lapse in coverage by the insurer without at least thirty (30) days’ prior
written notice to the Administrative Agent, except for non-payment of premium,
as to which such policies shall provide for at least ten (10) days’ prior
written notice to the Administrative Agent;

(ii) without limiting the generality of the foregoing, all insurance policies
where applicable under Section 10(a)(i) carried on the Collateral shall name the
Administrative Agent, for the benefit of the Secured Parties, as loss payee and
the Administrative Agent and Secured Parties as parties insured thereunder in
respect of any claim for payment.

(c) Prior to expiration of any such policy, such Grantor shall furnish the
Administrative Agent with evidence satisfactory to the Administrative Agent that
the policy or certificate has been renewed or replaced or is no longer required
by this Security Agreement.

(d) Each Grantor hereby makes, constitutes and appoints the Administrative Agent
(and all officers, employees or agents designated by the Administrative Agent),
for the benefit of the Secured Parties, as such Grantor’s true and lawful
attorney (and agent-

 

17



--------------------------------------------------------------------------------

in-fact) for the purpose of making, settling and adjusting claims under such
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item or payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect to such
policies of insurance, which appointment is coupled with an interest and is
irrevocable; provided, however, that the powers pursuant to such appointment
shall be exercisable only upon the occurrence and during the continuation of an
Event of Default.

(e) In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or shall fail to keep
any of its Collateral in good repair and good operating condition, the
Administrative Agent may (but shall be under no obligation to), without waiving
or releasing any Secured Obligation or Default or Event of Default by such
Grantor hereunder, contract for the required policies of insurance and pay the
premiums on the same or make any required repairs, renewals and replacements;
and all sums so disbursed by Administrative Agent, including reasonable
Attorneys’ Costs, court costs, expenses and other charges related thereto, shall
be payable on demand by such Grantor to the Administrative Agent, shall be
additional Secured Obligations secured by the Collateral, and (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.

(f) The provisions contained in this Security Agreement pertaining to insurance
shall be cumulative with any additional provisions imposing additional insurance
requirements with respect to the Collateral or any other property on which a
Lien is conferred under any Collateral Document.

11. Rights and Remedies Upon Event of Default. Upon and during the continuance
of an Event of Default, the Administrative Agent shall have the following rights
and remedies on behalf of the Secured Parties in addition to any rights and
remedies set forth elsewhere in this Security Agreement or the other Loan
Documents, all of which may be exercised with or, if allowed by law, without
notice to a Grantor:

(a) All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Security Agreement or any other
Loan Document;

(b) The right to foreclose the Liens and security interests created under this
Security Agreement by any available judicial procedure or without judicial
process;

(c) The right to (i) enter upon the premises of a Grantor through self-help and
without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Administrative Agent’s claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Administrative Agent
or any agent of the Administrative Agent, for such time as the

 

18



--------------------------------------------------------------------------------

Administrative Agent may desire, in order effectively to collect or liquidate
the Collateral, (ii) require such Grantor or any bailee or other agent of such
Grantor to assemble the Collateral and make it available to the Administrative
Agent at a place to be designated by the Administrative Agent that is reasonably
convenient to both parties, and (iii) notify any or all Persons party to a
Qualifying Control Agreement or who otherwise have possession of or control over
any Collateral of the occurrence of an Event of Default and other appropriate
circumstances, and exercise control over and take possession or custody of any
or all Collateral in the possession, custody or control of such other Persons;

(d) The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto;
(iii) discharge and release all or any Payment Collateral; (iv) take control, in
any manner, of any item of payment or proceeds referred to in Section 5 above;
(v) prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to any Collateral;
(vii) use the information recorded on or contained on a Grantor’s internet
website or otherwise in any data processing equipment and computer hardware and
software relating to any Collateral to which a Grantor has access; (viii) open
such Grantor’s mail and collect any and all amounts due to such Grantor from any
Account Debtors or other obligor in respect of Payment Collateral; (ix) take
over such Grantor’s post office boxes or make other arrangements as the
Administrative Agent, on behalf of the Secured Parties, deems necessary to
receive such Grantor’s mail, including notifying the post office authorities to
change the address for delivery of such Grantor’s mail to such address as the
Administrative Agent, on behalf of the Secured Parties, may designate;
(x) notify any or all Account Debtors or other obligor on any Payment Collateral
that such Payment Collateral has been assigned to the Administrative Agent for
the benefit of the Secured Parties and that Administrative Agent has a security
interest therein for the benefit of the Secured Parties (provided that the
Administrative Agent may at any time give such notice to an Account Debtor that
is a department, agency or authority of the United States government); each
Grantor hereby agrees that any such notice, in the Administrative Agent’s sole
discretion, may (but need not) be sent on such Grantor’s stationery, in which
event such Grantor shall co-sign such notice with the Administrative Agent if
requested to do so by the Administrative Agent; and (xi) do all acts and things
and execute all documents necessary, in Administrative Agent’s sole discretion,
to collect the Payment Collateral; and

(e) The right to sell all or any Collateral in its then existing condition, or
after any further manufacturing or processing thereof, at such time or times, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for

 

19



--------------------------------------------------------------------------------

cash or on credit, with or without representations and warranties, all as the
Administrative Agent, in its sole discretion, may deem advisable. The
Administrative Agent shall have the right to conduct such sales on a Grantor’s
premises or elsewhere and shall have the right to use a Grantor’s premises
without charge for such sales for such time or times as the Administrative Agent
may see fit. The Administrative Agent may, if it deems it reasonable, postpone
or adjourn any sale of the Collateral from time to time by an announcement at
the time and place of such postponed or adjourned sale, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that the Administrative Agent has no obligation
to preserve rights to the Collateral against prior parties or to marshal any
Collateral for the benefit of any Person. The Administrative Agent for the
benefit of the Secured Parties is hereby granted an irrevocable fully paid
license or other right (including each Grantor’s rights under any license or any
franchise agreement), each of which shall remain in full force and effect until
the Facility Termination Date, to use, without charge, each of the labels,
patents, copyrights, names, trade secrets, trade names, trademarks and
advertising matter, or any property of a similar nature owned or licensed by any
Grantor, as it pertains to the Collateral, in completing production of,
advertising for sale and selling any Collateral. If any of the Collateral shall
require repairs, maintenance, preparation or the like, or is in process or other
unfinished state, the Administrative Agent shall have the right, but shall not
be obligated, to perform such repairs, maintenance, preparation, processing or
completion of manufacturing for the purpose of putting the same in such saleable
form as the Administrative Agent shall deem appropriate, but the Administrative
Agent shall have the right to sell or dispose of the Collateral without such
processing and no Grantor shall have any claim against the Administrative Agent
for the value that may have been added to such Collateral with such processing.
In addition, each Grantor agrees that in the event notice is necessary under
applicable law, written notice mailed to such Grantor in the manner specified
herein ten (10) days prior to the date of public sale of any of the Collateral
or prior to the date after which any private sale or other disposition of the
Collateral will be made shall constitute commercially reasonable notice to such
Grantor. All notice is hereby waived with respect to any of the Collateral which
threatens to decline speedily in value or is of a type customarily sold on a
recognized market. The Administrative Agent may purchase all or any part of the
Collateral at public or, if permitted by law, private sale, free from any right
of redemption which is hereby expressly waived by such Grantor and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Secured Obligations.

The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorneys’ Costs) of retaking, holding, storing, processing and preparing
for sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in accordance with the terms of
Section 8.03 of the Credit Agreement. Each Grantor shall be liable to the
Administrative Agent, for the benefit of the Secured Parties, and shall pay to
the Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.

 

20



--------------------------------------------------------------------------------

12. Attorney-in-Fact. Each Grantor hereby appoints the Administrative Agent as
the Grantor’s attorney-in-fact for the purposes of carrying out the provisions
of this Security Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of an
Event of Default. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right and power

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (a) above;

(c) to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Administrative Agent’s possession or the Administrative Agent’s control, and
deposit the same to the account of the Administrative Agent, for the benefit of
the Secured Parties, on account and for payment of the Secured Obligations;

(d) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative
Agent, for the benefit of the Secured Parties, with respect to any of the
Collateral; and

(e) to execute, in connection with any sale or other disposition of Collateral
provided for herein, any endorsement, assignments, or other instruments of
conveyance or transfer with respect thereto.

13. Reinstatement. The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 13 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Security Agreement in any manner, including but not limited
to termination upon occurrence of the Facility Termination Date.

14. Certain Waivers by the Grantors. Each Grantor waives to the extent permitted
by applicable law (a) any right to require any Secured Party or any other
obligee of the Secured Obligations to (x) proceed against any Person or entity,
including without limitation any Loan Party, (y) proceed against or exhaust any
Collateral or other collateral for the Secured

 

21



--------------------------------------------------------------------------------

Obligations, or (z) pursue any other remedy in its power; (b) any defense
arising by reason of any disability or other defense of any other Person, or by
reason of the cessation from any cause whatsoever of the liability of any other
Person or entity, (c) until 93 days immediately following the Facility
Termination Date or such other period as may be agreed to in writing by the
Administrative Agent, any right of subrogation, and (d) any right to enforce any
remedy which any Secured Party or any other obligee of the Secured Obligations
now has or may hereafter have against any other Person and any benefit of and
any right to participate in any collateral or security whatsoever now or
hereafter held by the Administrative Agent for the benefit of the Secured
Parties. Each Grantor authorizes each Secured Party and each other obligee of
the Secured Obligations without notice (except notice required by applicable
law) or demand and without affecting its liability hereunder or under the Loan
Documents from time to time to: (i) take and hold security, other than the
Collateral herein described, for the payment of such Secured Obligations or any
part thereof, and exchange, enforce, waive and release the Collateral herein
described or any part thereof or any such other security; and (ii) apply such
Collateral or other security and direct the order or manner of sale thereof as
such Secured Party or obligee in its discretion may determine.

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

15. Continued Powers. Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.

16. Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Security Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any Secured Party under any other Loan Document or by virtue of any statute
or rule of law. Any forbearance or failure or delay by the Administrative Agent
in exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.

17. Anti-Marshaling Provisions. The right is hereby given by each Grantor to the
Administrative Agent, for the benefit of the Secured Parties, to make releases
(whether in whole or in part) of all or any part of the Collateral agreeable to
the Administrative Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Grantor from

 

22



--------------------------------------------------------------------------------

personal liability for the Secured Obligations. Notwithstanding the existence of
any other security interest in the Collateral held by the Administrative Agent,
for the benefit of the Secured Parties, the Administrative Agent shall have the
right to determine the order in which any or all of the Collateral shall be
subjected to the remedies provided in this Security Agreement. Each Grantor
hereby waives any and all right to require the marshaling of assets in
connection with the exercise of any of the remedies permitted by applicable law
or provided herein or in any other Loan Document.

18. Entire Agreement. This Security Agreement and each Security Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as contained in the Loan
Documents. The express terms hereof and of the Security Joinder Agreements
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof or thereof. Neither this Security
Agreement nor any Security Joinder Agreement may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in a manner
other than as provided in the Credit Agreement.

19. Third Party Reliance. Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Security Joinder Agreements as conclusive evidence
of the right of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.

20. Binding Agreement; Assignment. This Security Agreement and each Security
Joinder Agreement, and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto, and to
their respective successors and assigns, except that no Grantor shall be
permitted to assign this Security Agreement, any Security Joinder Agreement or
any interest herein or therein or, except as expressly permitted herein or in
the Credit Agreement, in the Collateral or any part thereof or interest therein.
Without limiting the generality of the foregoing sentence of this Section 20,
any Lender may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof (concerning
assignments and participations). All references herein to the Administrative
Agent and to the Secured Parties shall include any successor thereof or
permitted assignee, and any other obligees from time to time of the Secured
Obligations.

 

23



--------------------------------------------------------------------------------

21. Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Security Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender or the L/C Issuer and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Security Agreement to the contrary, the Administrative Agent
shall only be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, the Secured Obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements to the
extent the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as it may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Secured
Party not a party to the Credit Agreement that obtains the benefit of this
Security Agreement shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.

22. Severability. If any provision of this Security Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Security Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

23. Counterparts. This Security Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart executed by
the Grantor against whom enforcement is sought. Without limiting the foregoing
provisions of this Section 23, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Security Agreement.

24. Termination. Subject to the provisions of Section 13, this Security
Agreement and each Security Joinder Agreement, and all obligations of the
Grantors hereunder (excluding those obligations and liabilities that expressly
survive such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date. Upon such
termination of this Security Agreement, the Administrative Agent shall, at the
request and sole expense of the Grantors, promptly deliver to the Grantors such
termination statements and take such further actions as the Grantors may
reasonably request to terminate of record, or otherwise to give appropriate
notice of the termination of, any Lien conferred hereunder.

 

24



--------------------------------------------------------------------------------

25. Notices. Any notice required or permitted hereunder or under any Subsidiary
Guaranty Joinder Agreement shall be given, (a) with respect to each Grantor, at
the address of the Company indicated in Schedule 10.02 of the Credit Agreement
and (b) with respect to the Administrative Agent or any other Secured Party, at
the Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement. All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

26. Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Security Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Grantor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned to the Administrative Agent for the benefit of the
Secured Parties all Collateral in which it has at its Applicable Date or
thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the Grantors or to the parties to this
Security Agreement shall be deemed to include such Person as a Grantor
hereunder. Each Security Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Grantor executing such Security Joinder Agreement
and its property. Each of the applicable Schedules attached hereto shall be
deemed amended and supplemented without further action by such information
reflected on the Supplemental Schedules.

27. Rules of Interpretation. The rules of interpretation contained in
Section 1.03 of the Credit Agreement shall be applicable to this Security
Agreement and each Security Joinder Agreement and are hereby incorporated by
reference. All representations and warranties contained herein shall survive the
delivery of documents and any Credit Extensions referred to herein or secured
hereby.

28. Governing Law; Jurisdiction; Etc.

(a) THIS SECURITY AGREEMENT AND EACH SECURITY JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY SECURITY JOINDER AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF

 

25



--------------------------------------------------------------------------------

THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER
AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 25. NOTHING IN THIS SECURITY AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

29. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN

 

26



--------------------------------------------------------------------------------

INDUCED TO ENTER INTO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signature pages follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.

 

GRANTORS:

 

MASTEC, INC., a Florida corporation

By:   //s// C. Robert Campbell Name:   C. Robert Campbell Title:    Executive
Vice President, Chief Financial Officer and Principal Accounting Officer

 

CAM COMMUNICATIONS, INC., a Maryland corporation

By:   //s// C. Robert Campbell Name:   C. Robert Campbell Title:   Vice
President and Treasurer

 

EC SOURCE SERVICES, LLC, a Florida limited liability company

By:   //s// Robert E. Apple Name:   Robert E. Apple Title:   Executive Vice
President

 

GLOBETEC CONSTRUCTION, LLC, a Florida limited liability company

By:   //s// C. Robert Campbell Name:   C. Robert Campbell Title:    Executive
Vice President, Chief Financial Officer

 

MASTEC CONTRACTING COMPANY, INC.,

a Nevada corporation

By:     Name:     Title:    

 

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

MASTEC NORTH AMERICA, INC., a Florida corporation

By:   //s// C. Robert Campbell Name:   C. Robert Campbell Title:    Executive
Vice President, Chief Financial Officer and Principal Accounting Officer

 

MASTEC RENEWABLES CONSTRUCTION COMPANY, INC., a Florida corporation

By:   //s// Robert E. Apple Name:   Robert E. Apple Title:   Executive Vice
President

 

MASTEC RESIDENTIAL SERVICES, LLC, a Florida limited liability company

By:   //s// C. Robert Campbell Name:   C. Robert Campbell Title:    Executive
Vice President, Chief Financial Officer

 

MASTEC WIRELESS SERVICES, LLC, a Florida limited liability company

By:   //s// C. Robert Campbell Name:   C. Robert Campbell Title:    Executive
Vice President, Chief Financial Officer

 

NSORO MASTEC, LLC, a Florida limited liability company

By:   //s// C. Robert Campbell Name:   C. Robert Campbell Title:   Vice
President

 

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

OPTIMA NETWORK SERVICES, INC., a

California corporation

By:   //s// C. Robert Campbell Name:   C. Robert Campbell Title :  Executive
Vice President, Chief Financial Officer

 

PRECISION PIPELINE LLC, a Wisconsin

limited liability company

By:   //s// Michael Daniel Murphy Name:   Michael Daniel Murphy Title:  
President

 

PRECISION PIPELINE LLC, a

Wisconsin limited liability company

By:   //s// Michael Daniel Murphy Name:   Michael Daniel Murphy Title:  
President

 

PRECISION TRANSPORT COMPANY, LLC, a Wisconsin limited liability company By:  
//s// Michael Daniel Murphy Name:   Michael Daniel Murphy Title:   President

 

PUMPCO, INC., a Texas corporation By:   //s// C. Robert Campbell Name:   C.
Robert Campbell Title:   Vice President

 

THREE PHASE LINE CONSTRUCTION,

INC., a New Hampshire corporation

By:   //s// Stanley Tedder Name:   Stanley Tedder Title:   President

 

WANZEK CONSTRUCTION, INC., a North Dakota corporation By:   //s// C. Robert
Campbell Name:   C. Robert Campbell Title:   Vice President

 

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:   //s//
Anne M. Zeschke Name:   Anne M. Zeschke Title:   Vice President

 

SECURITY AGREEMENT

Signature Page